UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT

                                        No. 99-50975
                                      Summary Calendar

SANDRA E. MILES,
                                                                             Plaintiff-Appellant,

                                               versus
TEXAS DEPARTMENT OF PROTECTIVE AND REGULATORY SERVICES,
                                                                           Defendant-Appellee.


                      Appeal from the United States District Court
                          for the Western District of Texas
                                 (EP-98-CV-377-H)
                                       February 25, 2000
Before POLITZ, WIENER, and DeMOSS, Circuit Judges.
PER CURIAM:*
       Sandra E. Miles appeals an adverse summary judgment in her employment
discrimination and retaliation claims against the Texas Department of Protective
and Regulatory Services.            Our review of the record, briefs, and controlling
precedents reveals no error. Accordingly, on the facts as detailed, authorities cited,
and analysis made by the district court in its Order Granting Defendant’s Motion
for Summary Judgment, which was signed, entered, and filed on September 13,
1999, the judgment appealed is AFFIRMED.




        *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.